DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., “means” on line 7). 
Correction is required. See MPEP § 608.01(B) and MPEP § 608.01(C) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1, 2, 3, 6, 9, 14, 17 are objected to because of the following informalities:  
Claim 1 recites the limitation “the containment chamber” in line 4. This should be “the chamber” instead of “the containment chamber” to properly refer to the corresponding limitation that has been recited previously in the claim 1 (line 2). 
Claim 2 (line 2), claim 3 (lines 2, 3), claim 6 (line 3) recite the limitation “said containment chamber”. This should be “said chamber” instead of “said containment chamber” to properly refer to the corresponding limitation that has been recited previously in the claim 1 (line 2).
Claim 9 recites the limitation “said means” in line 2.  This should be “said magnetic means” instead of “said means” to properly refer to the corresponding limitation that has been recited previously in the claim 8.
Claim 14 recites the limitation “said machine” in line 2.  This should be “said coffee machine” instead of “said machine” to properly refer to the corresponding limitation that has been recited previously in the claim 13.
Claim 17 recites the limitation “said connection means” in line 3. This should be “said disconnectable connection means” instead of “said connection means” to properly refer to the corresponding limitation that has been recited previously in the claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”. Such claim limitations are:
“disconnectable connection means (9) for connection between said transfer impeller (6) and said mixing impeller (8)” in claim 1 (lines 6-7). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “for connection between said transfer impeller (6) and said mixing impeller (8)” (Prong B); and the term “means” is not modified by sufficient structures, material or acts for performing the claimed function (Prong C). For the purpose of examination, the limitation “disconnectable connection means (9) for connection between said transfer impeller (6) and said mixing impeller (8)” is being interpreted as “disconnectable connection means is magnetic” as indicated by the specification (page 3, lines 11-12), and equivalents. 
“means for heating said mixing chamber (8)” in claim 14 (line 2). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “for connection between said transfer impeller (6) and said mixing impeller (8)” (Prong B); and the term “means” is not modified by sufficient structures, material or acts for performing the claimed function (Prong C). For the purpose of examination, the limitation “means for heating said mixing chamber (8)” is being interpreted as “heating means illustrated in figures 1 - 9 comprises an induction coil 37” as indicated by the specification (page 8, lines 20-21), or “means for heating the mixing chamber 3 is of the steam type and comprises a steam injector” as indicated by the specification (page 9, lines 6-7), or “heating means can assume other shapes, e.g. it can comprise electrical resistors applied to the mixing chamber 3” as indicated by the specification (page 9, lines 10-11), and equivalents.
“connection means (9)” in claim 17 (line 3). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “connection” (Prong B); and the term “means” is not modified by sufficient structures, material or acts for performing the claimed function (Prong C). For the purpose of examination, the limitation “connection means (9)” is being interpreted as “connection means is magnetic” as indicated by the specification (page 3, lines 11-12), and equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“manual mechanism for disconnecting said connection means (9)” in claim 17 (lines 2-3). This limitation uses generic placeholder “mechanism” (Prong A); the term “mechanism” is modified by functional language “for disconnecting said connection means (9)” (Prong B); and the term “mechanism” is not modified by sufficient structures, material or acts for performing the claimed function (Prong C). For the purpose of examination, the limitation “manual mechanism for disconnecting said connection means (9)” is being interpreted as “manual disconnection mechanism illustrated is preferably but not necessarily of the magnetic type and in particular comprises a manual control lever 44 bearing at one end a permanent magnet 45 that engages in a permanent magnetic way a relevant magnetic or ferromagnetic formation 46 mounted on the upper end of the rotation shaft 14 of the mixing impeller 8” as indicated by the specification (page 9, lines 14-18), and equivalents. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 “magnetic means (7) for receiving the rotation” in claim 8 (lines 2-3). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “for receiving the rotation” (Prong B); and the term “means” is modified by sufficient structures, material or acts for performing the claimed function “magnetic” (fails Prong C). Therefore, “magnetic means (7) for receiving the rotation” does NOT invoke 35 U.S.C. 112(f), and it will be interpreted under broadest reasonable interpretation (BRI).
“means (7) for receiving the rotation comprises permanent magnets (7a) that are fixed to said transfer impeller (6)” in claim 9 (lines 2-3). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “for receiving the rotation” (Prong B); and the term “means” is modified by sufficient structures, material or acts for performing the claimed function “comprises permanent magnets (7a) that are fixed to said transfer impeller (6)” (fails Prong C). Therefore, “means (7) for receiving the rotation comprises permanent magnets (7a) that are fixed to said transfer impeller (6)” does NOT invoke 35 U.S.C. 112(f), and it will be interpreted under broadest reasonable interpretation (BRI).
“disconnectable connection means (9) is magnetic” in claim 10 (line 2). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “disconnectable connection” (Prong B); and the term “means” is modified by sufficient structures, material or acts for performing the claimed function “magnetic” (fails Prong C). Therefore, “disconnectable connection means (9) is magnetic” does NOT invoke 35 U.S.C. 112(f), and it will be interpreted under broadest reasonable interpretation (BRI).
“disconnectable connection means (9) comprises permanent magnets (9a, 9b)” in claim 11 (lines 2-3). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “disconnectable connection” (Prong B); and the term “means” is modified by sufficient structures, material or acts for performing the claimed function “comprises permanent magnets (9a, 9b)” (fails Prong C). Therefore, “disconnectable connection means (9) comprises permanent magnets (9a, 9b)” does NOT invoke 35 U.S.C. 112(f), and it will be interpreted under broadest reasonable interpretation (BRI).
“heating means is a steam, induction or electrical resistance heating means” in claim 15 (line 2-3). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “heating” (Prong B); and the term “means” is modified by sufficient structures, material or acts for performing the claimed function “steam, induction or electrical resistance heating means” (fails Prong C). Therefore, the limitation “heating means is a steam, induction or electrical resistance heating means” does NOT invoke 35 U.S.C. 112(f), and it will be interpreted under broadest reasonable interpretation (BRI). 
“means (32) for magnetic activation of said transfer impeller (6) in rotation” in claim 16 (lines 3-4). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “for magnetic activation of said transfer impeller (6) in rotation” (Prong B); and the term “means” not modified by sufficient structures, material or acts for performing the claimed function “magnetic” (fails Prong C). Therefore, the limitation “means (32) for magnetic activation of said transfer impeller (6) in rotation” does NOT invoke 35 U.S.C. 112(f), and it will be interpreted under broadest reasonable interpretation (BRI). 
“electrical resistance heating means” in claim 15 (lines 2-3). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “heating” (Prong B); and the term “means” is modified by sufficient structures, material or acts for performing the claimed function “electrical resistance” (fails Prong C). Therefore, the limitation “electrical resistance heating means” does NOT invoke 35 U.S.C. 112(f), and it will be interpreted under broadest reasonable interpretation (BRI).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (line 2) and claim 11 (line 4) recite the limitation “said impellers” in line 2. It is unclear what is meant by this limitation because different impellers have been recited previously in claim 1. Examiner suggests to clarity the limitation “said impellers”. For the purpose of examination “said impellers” is being interpreted as “said transfer impeller and said mixing impeller”.
Claim 5 is rejected by virtue of its dependency on claim 4. 
Claim 11 recites the limitation “the rotation shafts” in line 4. It is unclear what is meant by this limitation because only one rotation shaft has been recited previously in claim 7. For the purpose of examination “the rotation shafts” in claim 11 is being interpreted as “rotation shaft” that has been recited previously in claim 7.
Claim 13 recites the limitation “said dispensing area” in line 6. It is unclear what is meant by this limitation because there is no dispensing area has been recited previously. Is “said dispensing area” referring to “an underlying area” that has been recited previously in claim 13? If “said dispensing area” is referring to “an underlying area” that has been recited previously in claim 13, “said dispensing area” should be “said underlying area” for consistency. If “said dispensing area” is not referring to “an underlying area” that has been recited previously in claim 13, there is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “said dispensing area” is being interpreted as “underlying area” that has been recited previously in claim 13.
Claims 14-17 are rejected by their virtue of its dependency on claim 13.
	Claim 17 recites the limitation “manual mechanism for disconnecting said connection means” in lines 2-3. It is unclear what is meant by this limitation. Is “manual mechanism” same as “connection means” or different from “connection means”? For examination purposes, “manual mechanism” is being interpreted as the same as “connection means”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Savioz et al. (US Pub. No. 2017/0127875 A1) in view of De’Longhi (US Pub. No. 2013/0000490 A1).
Regarding claim 1, Savioz discloses a milk frother (1) [pumping and foaming device 100, fig.1] comprising characterized in that it comprises
a container that has a chamber (2) [container compartment 20, fig.1] for containing the milk [fluid 1, fig.1] [Par.0025 cited: “…the fluid 1 processed in the foaming device 100 of the invention is preferably a food or beverage liquid such as milk…”], 
a mixing chamber (3) [processing compartment 10, fig.1] equipped with an external dispenser (4) [foam outlet 14, fig.1] [note that as shown in fig.1, processing compartment 10 equipped with foam outlet 14] for dispensing the milk [fluid 1, fig.1], 
a connecting channel (5) [inlet 21 extends to outlet 14, fig.2a] for connection between the containment chamber (2) [container compartment 20, fig.1] and the mixing chamber (3) [processing compartment 10, fig.1] [note that as shown in fig.1, fluid inlet 21 connects container compartment 20 and processing compartment 10], 
a transfer system (6) [pumping gear 11, fig.1] for transferring the milk [fluid 1, fig.1] from the containment chamber (2) [container compartment 20, fig.1] to the mixing chamber [processing compartment 10, fig.1] [Par.0044 cited: “…Fluid flow rate passing from the container compartment 20 into the processing compartment 10 which depends on the rotational speed ω1 of the pumping gear 11, on the diameter of the fluid inlet 21 providing fluid 1 from the container compartment 20 and on the size of the teeth of the pumping gear 11…”] 
a mixing impeller (8) [foaming element 12, figs.1, 2a, 2b] [Par.0030 cited: “…foaming element 12 comprises a movable part 121 rotating within an external surrounding static part 122, such that a gap 123 is formed between these two parts…”] provided in the mixing chamber (3) [processing compartment 10, fig.1] [note that as shown in fig.1, foaming element 12 provided in the processing compartment 10], and 
disconnectable connection means (9) [connecting means 19, fig.1] [it is noted that connecting means 19 can be disconnectable] for connection between said transfer impeller (6) [pumping gear 11, fig.1] and said mixing impeller (8) [foaming element 12, figs.1, 2a, 2b] [note that as shown in fig.2a, connecting means 19 connects pumping gear 11 and foaming element 12].
However, Savioz fails to disclose the transfer system is a transfer impeller, and the disconnectable connection means is magnetic [See Claim Interpretation].
De’Longhi teaches a device 1 (fig.1) associable to a steam dispenser 2 (figs.1,2) for making an aromatic beverage comprises a transfer impeller (6) [a conveying tube equipped with rotation shaft 16 and stirrer 10, fig.2] [Par.0050 cited: “The stirrer 10 comprises a centrifugal impeller with warped radial blades 25.”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savioz, by incorporating the teachings of impeller, as taught by De’Longhi, because the modification would have no change in their respective functions and the modification would have yielded nothing than a predictable result of conveying fluid to one of ordinary skill in the art [De’Longhi, Par.0036]. See MPEP 2143 I (B). 
De’Longhi further teaches the device 1 (fig.1) associable to a steam dispenser 2 (figs.1,2) for making an aromatic beverage comprises a magnetic disconnectable connection [a permanent magnet (11, 12) inside container (5) receiving rotary motion from a motor (13) having permanent magnets (14, 15) and being located externally of the container (5), fig 2, Par.0056]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savioz, by adding the teaching of permanent magnets, as taught by De’Longhi, because the modification would have no change in their respective functions and the modification would have yielded nothing than a predictable result of connecting and disconnecting to one of ordinary skill in the art [De’Longhi, fig.6]. See MPEP 2143 I (B). 

Regarding claim 2, Savioz in view of De’Longhi teaches the apparatus set forth above, Savioz also discloses wherein characterized in that said mixing chamber (3) [processing compartment 10, fig.1] is positioned above said containment chamber (2) [container compartment 20, fig.1] [it is noted that the term “above” is relative and the apparatus disclosed by Savioz can be positioned such that the processing chamber is “above” the container chamber].

Regarding claim 3, Savioz in view of De’Longhi teaches the apparatus set forth above, Savioz also discloses wherein characterized in that said connecting channel (5) [inlet 21 to outlet 14, fig.1] extends vertically within said containment chamber (2) [container compartment 20, fig.1] [note that as shown in fig.1, inlet 21 extends vertically within container compartment 20] to a lower bottom (11) [lower bottom of processing compartment 10, fig.1] of said mixing chamber (3) [processing compartment 10, fig.1] [note that as shown in fig.2a, connecting channel is extended from inlet 21 to outlet 14, where the bottom of processing compartment 10 is defined].

Regarding claim 4, Savioz in view of De’Longhi teaches the apparatus set forth above, Savioz also discloses wherein characterized in that said impellers (6, 8) [pumping gear 11 and foaming element 12, fig.1] are arranged coaxially with a vertical axis [axis 15, fig.2a] [note that as shown in figs.1 and 2a, pumping gear 11 and foaming element 12 are arranged coaxially with vertical axis 15, Par.0030].

Regarding claim 5, Savioz in view of De’Longhi teaches the apparatus set forth above, Savioz also discloses characterized in that said mixing impeller (8) [foaming element 12, figs.1, 2a, 2b] is axially movable [it is noted that foaming element 12 comprises a movable part 121 rotating within an external surrounding static part 122, and moveable part 121 rotates along rotation axis 15 as shown in figs.2a, 2b] [Par.0030 cited: “…The foaming element 12 comprises a movable part 121 rotating within an external surrounding static part 122, such that a gap 123 is formed between these two parts. Preferably, the movable part 121 is configured as a disc, and the static part 122 is configured as an outside chamber surrounding the inner rotating disc, both parts being concentrically arranged with respect to a common rotation axis 15…”].

Regarding claim 6, Savioz in view of De’Longhi teaches the apparatus set forth above, Savioz also discloses said transfer impeller (6) [pumping gear 11, fig.1] is positioned within said connecting channel (5) [inlet 21 to outlet 14, fig.2a] [note that as shown in fig.2a, pumping gear 11 is located within connecting channel extended from inlet 21 to outlet 14] at said lower bottom (10) [see annotated fig.1 below] of said containment chamber (2) [container compartment 20, fig.1].

    PNG
    media_image1.png
    754
    593
    media_image1.png
    Greyscale


Regarding claim 7, Savioz in view of De’Longhi teaches the apparatus set forth above, Savioz also discloses said transfer impeller (6) [pumping gear 11, fig.1] has a rotation shaft (13) [121, fig.2a] that extends internally within said connecting channel (5) [inlet 21 to outlet 14, fig.2a] [note that as shown in fig.2a, connecting channel is from inlet 21 to outlet 41, rotation member 121 are located internally within connecting channel (from inlet 21 to outlet 14)].

Regarding claim 8, Savioz in view of De’Longhi teaches the apparatus set forth above, Savioz does not disclose said transfer impeller (6) has a magnetic means (7) for receiving the rotation.
However, De’Longhi teaches said transfer impeller (6) [shaft 16 equipped with stirrer 10, fig.2] has a magnetic means (7) [permanent magnets 11, 12, fig.2] for receiving the rotation [Par.0038 cited: “…The stirrer 10 is magnetically activated, and therefore exhibits a pair of permanent magnets 11, 12 for receiving the rotation movement thereof from a motor 13…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savioz, by adding the teaching of permanent magnets, as taught by De’Longhi, because the modification would allow the permanent magnets 11, 12 of stirrer 10 of shaft 16 to receive rotary motion from motor 13 having permanent magnets 14, 15, so that stirrer 10 can be driven my motor 13 in order to stir milk inside of container 5 [De’Longhi, Abstract]. 

Regarding claim 9, Savioz in view of De’Longhi teaches the apparatus set forth above, De’Longhi further teaches said means (7) [permanent magnets 11, 12, fig.2] for receiving the rotation [stirrer 10 is magnetically activated, Par.0038] comprises permanent magnets (7a) [permanent magnets 11, 12, fig.2] that are fixed to said transfer impeller (6) [shaft 16 equipped with stirrer 10, fig.2] [note that as shown in fig.2, permanent magnets 11, 12 are fixed to stirrer 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savioz, by adding the teaching of permanent magnets, as taught by De’Longhi, because the modification would allow the permanent magnets 11, 12 of stirrer 10 of shaft 16 to receive rotary motion from motor 13 having permanent magnets 14, 15, so that stirrer 10 can be driven my motor 13 in order to stir milk inside of container 5 [De’Longhi, Abstract]. 

Regarding claim 10, Savioz in view of De’Longhi teaches the apparatus set forth above, Savioz does not disclose said disconnectable connection means (9) is magnetic.
However, De’Longhi teaches a device 1 (fig.1) associable to a steam dispenser 2 (figs.1,2) for making an aromatic beverage comprises disconnectable connection means (9) [shaft 16 and stirrer 10, fig.2] [note that shaft 16 and stirrer 10 are disconnectable from conveying tube 7] is magnetic [note that stirrer 10 comprises permanent magnets 11, 12, fig.2, Par.0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savioz, by adding the teaching of magnetic, as taught by De’Longhi, because the modification would allow the permanent magnets 11, 12 of stirrer 10 of shaft 16 to receive rotary motion from motor 13 having permanent magnets 14, 15, so that stirrer 10 can be driven my motor 13 in order to stir milk inside of container 5 [De’Longhi, Abstract]. 
	
Regarding claim 11, Savioz in view of De’Longhi teaches the apparatus set forth above, De’Longhi further teaches said disconnectable connection means (9) [shaft 16 and stirrer 10, fig.2] [note that shaft 16 and stirrer 10 are disconnectable from conveying tube 7]  comprises permanent magnets (9a, 9b) [permanent magnets 11, 12, fig.2] that are interacting and fixed to adjacent ends of the rotation shafts (13, 14) [shaft 16 and stirrer 10, fig.2] of said impellers (6, 8) [shaft 16 equipped with stirrer 10, fig.2] [note that as shown in fig.2, permanent magnets 11, 12 are fixed to adjacent ends of shaft 16, which are fixed to stirrer 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savioz, by adding the teaching of permanent magnets, as taught by De’Longhi, because the modification would allow the permanent magnets 11, 12 of stirrer 10 of shaft 16 to receive rotary motion from motor 13 having permanent magnets 14, 15, so that stirrer 10 can be driven my motor 13 in order to stir milk inside of container 5 [De’Longhi, Abstract]. 

Regarding claim 12, Savioz in view of De’Longhi teaches the apparatus set forth above, Savioz also discloses wherein a rotation shaft (14) [connection means 19 (figs.1, 2a) comprising a shaft: the driving means 31 rotate the inner disc 121 with respect to the outer chamber 122; Par.0036 cited: “…connecting means 19, typically comprising a shaft: the driving means 31 rotate the inner disc 121 with respect to the outer chamber 122, at a given rotational speed ω1…”] of said mixing impeller (8) [foaming element 12, figs.1, 2a, 2b] extends outside of said container [processing compartment 10, fig.1] [note that as shown in fig.1, shaft 19 is positioned within processing compartment 10 and extends outside of processing compartment 10]. 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Savioz et al. (US Pub. No. 2017/0127875 A1) in view of De’Longhi (US Pub. No. 2013/0000490 A1) and Ait Bouziad et al. (US Pub. No. 2013/0319259 A1).
Regarding claim 13, Savioz in view of De’Longhi teaches the apparatus set forth above, but fails to teach a device for preparing a beverage and comprising a coffee machine (100) comprising a coffee dispensing unit (26) having an external coffee dispenser (27) oriented towards an underlying area (28) for dispensing into it in a cup (29), said coffee machine (100) comprising a housing seat (30) in which said milk frother (1) is housed with said external milk dispenser (4) also oriented towards said dispensing area (28).
However, Ait Bouziad teaches a device [machine 100, fig.3] for preparing a beverage [Par.0061 cited: “…a machine 100 for preparing a beverage such as coffee…”] and comprising a milk frother (1) [milk frothing device 1, fig.3], and a coffee machine (100) [machine 100, fig.3] comprising a coffee dispensing unit (26) [beverage outlet 109, fig.3] having an external coffee dispenser (27) [beverage outlet 109, fig.3] oriented towards an underlying area (28) [towards area of cup 9 as shown in fig.3] for dispensing into it in a cup (29) [cup 9, fig.3], said coffee machine (100) [machine 100, fig.3] comprising a housing seat (30) [base 150, fig.3] in which said milk frother (1) [milk frothing device 1, fig.3] [Par.0080 cited: “Beverage machine 100 may have a base 150 or other support structure for supporting milk frothing device 1.”] is housed with said external milk dispenser (4) [outlet 62, fig.3] [Par.0083 cited: “…outlet 62 for dispensing frothed milk…”] also oriented towards said dispensing area (28) [towards area of cup 9 as shown in fig.3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Savioz in view of De’Longhi, by adding the teachings of coffee machine, as taught by Ait Bouziad, in order to make specialty beverages in which at least a portion is made up of frothed or heated milk, such as coffee of the cappuccino type, as taught by Ait Bouziad [Ait Bouziad, Par.0002 cited: “Speciality beverages in which at least a portion is made up of frothed or heated milk are becoming more and more popular. The best-known beverage of this type is a coffee of the cappuccino type. It comprises a liquid portion consisting of coffee topped by a layer of frothed milk which, because of its very much lower density, floats atop the surface of the liquid. In general, preparing one takes time, manipulation operations and cleaning.”].

Regarding claim 14, Savioz in view of De’Longhi and Ait Bouziad teaches the apparatus set forth above, Ait Bouziad further teaches wherein characterized in that said machine (100) [coffee machine 100, fig.3] has means for heating [heaters 5, 51, 51’, fig.1] said mixing chamber (8) [reservoir 3, fig.1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Savioz in view of De’Longhi, by adding the teaching of heater, as taught by Ait Bouziad, in order to heat the milk 35 inside reservoir 3 as a batch [Ait Bouziad, Par.0045].

Regarding claim 15, Savioz in view of De’Longhi and Ait Bouziad teaches the apparatus set forth above, Ait Bouziad further teaches wherein characterized in that said heating means [heaters 5, 51, 51’, fig.1] is a steam, induction or electrical resistance heating means [note that heaters 5, 51, 51’ is electrical resistance as shown in fig.1 and cited in Par.0016, Par.0045] [Par.0045 cited: “…Heater 5, 51, 51’ may be resistive…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Savioz in view of De’Longhi, by adding the teaching of heater, as taught by Ait Bouziad, in order to heat the milk 35 inside reservoir 3 as a batch [Ait Bouziad, Par.0045].

Regarding claim 16, Savioz in view of De’Longhi and Ait Bouziad teaches the apparatus set forth above, De’Longhi also teaches a housing seat (30) [cup rest 40, fig.2] has a support surface [surface of cup rest 40, fig.2] for said container [container 5, fig.2] [note that as shown in fig.2, cup rest 40 has a support surface for container 5], and in that beneath said support surface (31) [surface of cup rest 40, fig.2], said coffee machine (100) [coffee machine 100, fig.2] has means (32) [a motor 13 having permanent magnets 14, 15, fig.2] for magnetic activation of said transfer impeller (6) [shaft 16 equipped with stirrer 10, fig.2] in rotation [Par.0038 cited: “The stirrer 10 is magnetically activated, and therefore exhibits a pair of permanent magnets 11, 12 for receiving the rotation movement thereof from a motor 13 having permanent magnets 14, 15 positioned coaxially to the stirrer 10 below the cup rest 40 of the coffee machine 100.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Savioz in view of De’Longhi and Ait Bouziad, by further adding the teachings of support surface and motor equipped with permanent magnets positioned beneath the support surface, as taught by De’Longhi, because the modification would allow the permanent magnets 11, 12 of stirrer 10 to receive rotary motion from motor 13 having permanent magnets 14, 15, so that stirrer 10 can be driven my motor 13 in order to stir milk inside of container 5 [De’Longhi, Abstract]. 

Regarding claim 17, Savioz in view of De’Longhi and Ait Bouziad teaches the coffee machine set forth above, Savioz also discloses a manual mechanism for disconnecting said connection means (9) [connecting means 19, Savioz fig.1] [it is noted that connecting means 19 can be disconnected manually].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caruso (U.S. Pub. No. 2016/0345771 A1) discloses a device for frothing or mixing or agitating of milk or other liquids comprising a mixing chamber positioned above a vessel body where milk is stored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO UYEN TRAN-LE/Examiner, Art Unit 4145                                                                                                                                                                                                        
/CARLOS A RIVERA/Supervisory Patent Examiner, Art Unit 4145